internal_revenue_service department of the treasury washington dc so20e o i dollar_figure index no attn contact person telephone number tn reference to date t ep ra t1 sun church kao seeeectsseceeseeesessensseetereneaseneees congregation boo cceeeseesecsseseseeeeeaeneseneceeaees congregation e o cc cccceseeseccessecesceceseseeenenenes corporation nu seeeeessecssseeccsescerseeeseenseeeeeeeees hospital an ccesseseeseesessecseseneeeeeeeaeeeseneeeeeeees system foo eeseecceccesssencseseeecsessesesssesseseessesenevee dear 200i386027 this is in response to a letter dated date as supplemented by additional correspondence dated date and date in which your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in support of your request hospital a is a not-for-profit corporation chartered under the laws of state r and provides hospital a a state s not-for profit hospital services to residents in state r and state s_corporation was founded in under the sponsorship of congregation b a congregation of church k religious adherents article i of hospital a’s bylaws provide that its purpose is to maintain and operate a hospital for the medical and surgical care and treatment of the sick infirm and disabled persons without distinction of race gender or religion to carry on educational activities related to the care of the sick and injured to promote scientific research related to the care of the sick and injured to participate in any activity designed to promote the general health of the community as circumstances may warrant to undertake charitable and religious purposes associated with the operation of the hospital and to conduct all of the foregoing with a concen for all persons associated with the hospital and recognition of their dignity as human beings the philosophy of hospital a as articulated in its bylaws is consistent with the philosophy of congregation b which is called on to witness god’s love and concem for humanity through commitment to the sick through its individual members and institutions hospital a’s articles of incorporation as amended on date and effective date provide that the sole member of hospital a is system f and that hospital a camnot take any_action until system f has exercised its reserved powers or has delegated its reserved authority to hospital a’s board_of directors these powers include the power to approve and interpret the mission and philosophy adopted by hospital a approve and amend the bylaws and certificate of incorporation and fix the number of and elect appoint fill and remove with or without cause the directors of hospital a currently there are directors all of whom are appointed by system f hospital a is listed in the official directory of church k system f is a not-for-profit corporation organized under the laws of state r and a regional church k health care system that includes three community hospitals and their affiliates including hospital a the mission statement of system f states that system f must be committed to accepting and implementing the teachings of church k in each facility and service under its control the physicians staff members and board members of system f and its affiliates must conform to church k’s standards of ethics when performing their duties particularly in relation to the principle of respect for the sacredness of human life system f’s certificate of incorporation as amended on date provides that it is to be operated and organized exclusively for the charitable purposes of supporting and strengthening the religious ministries of congregations b and e system f has two members system j and congregation b members both members serve together with corporation n as co-sponsors of system f power and authority are vested in system f’s two members and the business and affairs of system f are subject_to management by the members at the members’ discretion the members jointly retain control of system f’s philosophy mission and ethical and religious standards the members also retain the authority to amend the certificate of incorporation or the bylaws in ways that would diminish congregation b’s rights and have the power to appoint or remove any member of the system f board_of directors other powers are reserved exclusively to system j including the power to amend the bylaws or certificate of incorporation in a way that does not diminish congregation b’s rights dissolve or merge system f and to engage in major financial transactions system j also has the power to replace system f’s top corporate officers but only after consultation with congregation b system j has similar powers with respect to hospital a but exercise of these powers requires the approval of congregation b no action of system f may be taken without the approval of the members unless this nght has been delegated to f’s board_of directors system f determines the number of directors but the number must be at least nine and no more than currently system f has directors six of whom are religious persons and five of these six are representatives of the co-sponsors system f is listed in the official directory of church k system j is a nonprofit corporation organized under the laws of state q system j’s articles of incorporation provide that it is formed exclusively for the benefit of and to carry out the purposes of congregation e as well as other organizations operating for the benefit of congregation e in accordance with the teachings of church k specifically system j is responsible for managing and operating the health care facilities affiliated with congregation e the sole member of system j is congregation e incorporated as corporation n powers reserved to corporation n standards to amend the articles of incorporation or bylaws and to appoint or remove the members of the board_of directors of system j system j’s articles of incorporation further provide that it shall be managed by the board_of directors which shall be comprised of directors appointed by corporation n the articles require that system j the board_of directors the member and any officers of system j perform ali duties in a manner consistent with the mission and philosophy of congregation e and the teachings of church k system j is listed in the official directory of church k are to change the purposes of system j or its religious and ethical corporation n is a nonprofit corporation organized for purposes of carrying out the health care mission of congregation e the members of corporation n and its board_of directors are the same individuals who serve as the four members governing council of the country l division of congregation e the head of congregation e in country l is the president of corporation n corporation n is listed in the official directory of church k congregation b is a congregation of religious persons organized under the auspices of church k congregation b is governed by a top official and the council congregation b’s mission is to work with and for the poor and underserved to alleviate suffering and dispel ignorance and to promote justice congregation b participates in the mission of church k fundamentally through ministry supported and nourished by prayer and vowed life in community congregation b carries out its mission through sponsorship of ministries chosen in accordance with whether a ministry will carry out congregation b’s religious mission continue the church k tradition of service and provide a competent and compassionate response to the needs of the people of god congregation b is listed in the official directory of church k the internal_revenue_service has determined that organizations listed or appearing in the official directory of church k for country l is an organization described in code sec_501 and exempt from tax under sec_501 a hospital a maintains a pension_plan plan r established for its employees on date plan r received a favorable determination_letter from the service dated date that it is qualified under code sec_401 only employees of hospital a participate in plan r plan r is administered by a committee of one to five members appointed by the board_of trustees of system f the committee’s principal purpose and function is to administer plans r s t and u this committee was established on date plans s t and u provide various welfare benefits to hospital a employees based on the above facts and representations you request rulings that plans r s t and u constitute church plans as described in code sec_414 to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a qualified_plan may be subject_to an excise_tax under sec_4971 if it does not comply with minimum_funding standards under sec_412 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 see sec_410 sec_41 a b h and a further church plans not filing a d election are not subject_to erisa including form_5500 annual return report of employee_benefit_plan series filing_requirements code sec_414 generally defines a church_plan as a plan established and maintained for its employee or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches 7x code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches code sec_414 provides that if a plan established and maintained for its employees by a church or by a convention or association of churches which is exempt from tax under sec_501 fails to meet one or more of the requirements of sec_414 and corrects its failure within the correction_period specified in sec_414 the plan shall be deemed to meet the requirements of sec_414 for the year in which the correction was made and for all prior years in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of a plan or plans by an organization described in sec_414 in this case hospital a is listed in the national directory of church k the service has determined that any organization listed or appearing in the church’s official directory is an organization described in code sec_501 and exempt from tax under sec_501 hospital a’s purpose is to maintain a hospital for the medical_care of sick and disabled persons carry on educational activities and promote scientific research relating to the care of the sick and injured and undertake religious charitable purposes associated with hospital a as consistent with the philosophy of congregation b and church k congregation b is a congregation of religious individuals whose mission is to work with and for the poor and to alleviate suffering system f the sole member of hospital a appoints hospital a’s board_of directors system f is committed to accepting and implementing the teachings of church k and system f’s and hospital a’s physicians staff and board members must conform to church k’s standards of ethics particularly in relation to the principle of respect for the sacredness of human life system f’s certificate of incorporation provides that it is to be operated and organized exclusively for the charitable purposes of supporting and furthering the religious ministries of congregations b and e through system j system f is listed in the national directory of church k system f’s board_of directors are appointed by its members system j and congregation b the sole member of system j is congregation e incorporated as corporation n congregations b and e are also listed in the church k’s official directory because hospital a congregations b and e and systems f and j all are listed in the church k official directory they share common religious bonds and convictions with church k and with each other also because hospital a shares common religious bonds and convictions with church k it is considered to be associated with church k under the church_plan rules accordingly because hospital a employees are employed by an organization that is exempt from tax under code sec_501 and associated with a church_or_convention_or_association_of_churches ie church k hospital a employees are deemed to be church k employees under sec_414 conversely church k is considered to be the employer of hospital a employees under sec_414 in addition plans r s t and u are administered by a committee of one to five members who are appointed and may be removed by the board_of trustees of system f the principal purpose or function of the committee is to administer these plans upon issuance of this ruling the plan documents will be amended to specifically provide that the committee’s principal purpose is the administration of plans r s t and u controlled by a church or a convention or association of churches accordingly we rule that with respect to your ruling requests plan r plan plan t and plan u each constitute a church_plan as described under code sec_414 this ruling is effective after plans r s t and u are amended as described in this paragraph thus the committee is associated with or you have also requested retroactive relief under code sec_414 with respect to plan r the committee was established no later than the committee was established and the documents will be amended within the correction_period specified in sec_414 thus plan r is deemed to meet the requirements of sec_414 for the year of correction and all prior years accordingly plan r is deemed to have been a church_plan since its inception on date this letter expresses no opinion as to whether the plan satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio and the appropriate area office of the employee_plans examination_division this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john swieca manager employee_plans technical group tax_exempt_and_government_entities_division
